01

02

03

04

05

06

07

08

09

10

1]

12

13

14

15

16

17

18

19

20

21

224

 

Case 2:20-mj-00495-MAT Document 7 Filed 08/04/20 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, )
) CASE NO. MJ20-495
Plaintiff, ) EDWI No. CR20-109
)
V. )
) DETENTION ORDER
TYKEL SPEARS, )
)
Defendant. )
)

 

Offense charged: Possession With Intent to Distribute A Controlled Substance (two
counts); Possession of a Firearm in Furtherance of a Drug Trafficking Offense; Forfeiture
Allegations

Date of Detention Hearing: August 4, 2020.

 

The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
based upon the factual findings and statement of reasons for detention hereafter set forth, finds
that no condition or combination of conditions which defendant can meet will reasonably assure

the appearance of defendant as required and the safety of other persons and the community.

DETENTION ORDER
PAGE -1

 
01

02

03

04

05

06

07

08

09

10

1]

12

13

14

15

16

17

18

19

20

21

224

 

Case 2:20-mj-00495-MAT Document 7 Filed 08/04/20 Page 2 of 3

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 

L. Defendant has been indicted in the Eastern District of Wisconsin for the above-
reference drug trafficking charges. He was not interviewed by Pretrial Services, so his ties to
this District, as well as background information, is unknown or unverified. Defendant does not
contest entry of detention, requesting a detention hearing be conducted in the charging District.
An Order of Transfer has been signed.

2. Defendant poses a risk of nonappearance based on lack of verified background
information. Defendant poses a risk of danger based on the nature of the offense and criminal
history.

3: There does not appear to be any condition or combination of conditions that will
reasonably assure the defendant’s appearance at future Court hearings while addressing the
danger to other persons or the community.

It is therefore ORDERED:

1. Defendant shall be detained pending trial, and committed to the custody of the Attorney
General for confinement in a correction facility;

2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

3. On order of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility in which defendant is confined shall deliver the
defendant to a United States Marshal for the purpose of an appearance in connection with a

court proceeding; and

4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

the defendant, to the United States Marshal, and to the United State Probation Services

DETENTION ORDER
PAGE -2

 
Case 2:20-mj-00495-MAT Document 7 Filed 08/04/20 Page 3 of 3

01 Officer.
02 DATED this 4th day of August, 2020.

. harden

04 Mary Alice Theiler

United States Magistrate Judge
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20

21

224

DETENTION ORDER
PAGE -3

 

 
